Case:20-17488-EEB Doc#:34 Filed:12/07/20           Entered:12/07/20 08:14:45 Page1 of 2




                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLORADO


In re:                                    )
                                          )
BAVARIA INN RESTAURANT, INC.              )      Case No. 20-17488 EEB
a Colorado Corporation                    )      Chapter 11
d/b/a Shotgun Willies                     )
EIN XX-XXXXXXX                            )
                                          )
Debtor.                                   )


MOVANT'S CERTIFICATE OF NON-CONTESTED MATTER WITH RESPECT TO THE
  MOTION TO APPROVE RETAINER AND REQUEST FOR ENTRY OF ORDER


               On November 19, 2020, Debtor (“Movant”), filed a Motion to Approve
Retainer pursuant to Local Bankruptcy Rule 9013.1. Movant hereby certifies that the
following is true and correct:

              1.     Service of the Motion to Approve Retainer, Notice and Proposed Order
were timely made on all interested parties pursuant to L.B.R. 913 as shown on the affidavit
of service previously filed with the application on November 19, 2020 (Docket No. 14.

               2.     Service of the Notice Pursuant to Local Rule 9013.1 of the Application
to Employ Weinman & Associates, P.C. as Counsel for Debtor-in-Possession was timely
made on all creditors pursuant to L.B.R. (202)(b) or 401(a)(3), whichever applies (or in the
manner permitted by an order of the Court) as is shown on the affidavit of service
previously filed with the Notice on November 19, 2020 (Docket No. 15)

              3.     The docket numbers for each of the following relevant documents are:

                   a. The Motion and all documents attached thereto and served
therewith (Docket No. 14);

                     b. The Notice (Docket No. 15);

                     c. The certificate of service of the motion and the notice (Docket Nos.
                     14 and 15);

                     d. The proposed order (Docket No. 14)
Case:20-17488-EEB Doc#:34 Filed:12/07/20         Entered:12/07/20 08:14:45 Page2 of 2




             4.      No Objections to and/or requests for hearing on the Motion were
received by the undersigned, or filed with the Court and docketed in the case file by the
date designated in the notice.

             WHEREFORE, Movant requests that the Court forthwith enter an Order, a
form of which was submitted herewith, granting the requested relief.

DATED: 12/5/20                           Respectfully submitted,

                                         WEINMAN & ASSOCIATES, P.C.


                                         By: \s\Jeffrey A. Weinman
                                         Jeffrey A. Weinman (#7605)
                                         730 17th Street, Suite 240
                                         Denver, Colorado 80202
                                         Phone: (303) 572-1010
                                         Fax: (303) 572-1011
                                         Email: jweinman@weinmanpc.com




    Court Use Only: The undersigned deputy clerk certifies that on the date inscribed
    below, a check of the electronic entries on record in this matter confirms that no
    objections to or requests for hearing on this motion have been entered.


    Dated:
                                             Signature of Deputy Clerk
